Citation Nr: 1800097	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-18 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) based on the regular need for the aid and attendance of another person or on account of being housebound.

3.  Entitlement to a higher rate of VA nonservice-connected pension benefits with special monthly pension (SMP) based on the regular need for the aid and attendance of another person.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to August 1970 and from September 1970 to July 1985, which includes service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from October 2011 and December 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  In the October 2011 decision, the RO granted nonservice-connected pension and SMP based on the regular need for the aid and attendance of another person, from August 24, 2010.  In the December 2014 decision, the RO denied the Veteran's application to reopen a claim of service connection for PTSD and denied SMC based on the regular need for the aid and attendance of another person or on account of being housebound.

As for characterization of the issues on appeal, the agency of original jurisdiction (AOJ) characterized the PTSD issue on appeal as entitlement to service connection for PTSD and adjudicated this issue on a de novo basis in an April 2015 statement of the case (SOC). Regardless, the claim of service connection for PTSD was initially denied by way of a final July 2008 rating decision.  Where the claim in question has been finally adjudicated, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted with regard to the claim of service connection for PTSD.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of this claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, despite the prior characterization of the issue in the April 2015 SOC, the Board has re-characterized the PTSD issue on appeal as whether new and material evidence has been received to reopen the claim of service connection for PTSD.

Moreover, the AOJ characterized the pension issue on appeal as entitlement to nonservice-connected pension with SMP based on aid and attendance in a July 2013 SOC.  The Veteran was already awarded these underlying benefits in the October 2011 rating decision and is seeking a higher rate of pension.  Hence, the pension issue has been re-characterized as set forth above on the title page.

As a final preliminary matter, the Veteran requested a Board hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board hearing) on his May 2015 substantive appeal (VA Form 9).  He subsequently clarified in statements dated in August 2015 that he was unable to attend a Board hearing due to his health, but that he wished for a hearing to be held in his absence for purposes of receiving argument from his representative.  The Board points out that the purpose of a hearing is to permit the claimant to introduce into the record, in person, any available evidence which he considers material and any arguments or contentions with respect to the facts and applicable law which he may consider pertinent.  The Veterans Benefits Administration will not normally schedule a hearing for the sole purpose of receiving argument from a representative because such argument should be submitted in the form of a written brief.  Requests for appearances by representatives alone to personally present argument may be granted if good cause is shown.  Whether good cause has been shown will be determined by the presiding VLJ assigned to conduct the hearing.  38 C.F.R. §§ 3.103(c)(2), 20.700(b) (2017).  

In the present case, the Board finds that good cause has not been shown for the scheduling of a hearing solely for the purpose of receiving argument from the Veteran's representative.  His representative was afforded the opportunity to review his entire claims file and an appropriate written brief was submitted by his representative in September 2017.  Moreover, the Board is remanding all issues on appeal for further development and the Veteran will have an opportunity to identify and/or submit any additional evidence and present additional argument if he desires.  Hence, the Veteran's hearing request is denied and the Board will proceed to consider the claims on appeal.  See Id. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c), (d) (2017).  The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

Evidence associated with the Veteran's claims file, including an August 1995 VA social work summary and information received from the Social Security Administration (SSA) in October 2011, reflect that he applied for and was awarded SSA disability benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to the Veteran's claim for SSA benefits have not yet been associated with the file and may be relevant to the petition to reopen the claim of service connection for PTSD. 

Moreover, in the context of a petition to reopen a claim, VCAA notice must explain the meaning of "new and material evidence" and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit being sought.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AOJ sent the Veteran a VCAA notice letter in April 2014, but this letter did not notify him of the need to submit new and material evidence with respect to his claim of service connection for PTSD or of the meaning of "new and material evidence."  While VA's General Counsel found that VA is no longer required to provide case-specific "Kent notice" for applications to reopen, VA Office of General Counsel Precedent Opinion 6-2014 (Nov. 21, 2014), the Court has not yet addressed the validity of this Opinion.  Given that the Board is remanding these matters, the provision of Kent notice is warranted in this case.  Hence, such notice should be provided upon remand.

The claim for SMC is inextricably intertwined with the petition to reopen the claim of service connection for PTSD.  Hence, the Board will defer adjudication of the SMC issue at this time.

With respect to the appeal for a higher rate of VA nonservice-connected pension benefits with SMP, improved nonservice-connected pension is a benefit available to a veteran of a period of war who meets statutorily-defined service if: (1) the veteran is permanently and totally disabled, provided his condition was not the result of willful misconduct, (2) the veteran is a patient in a nursing home receiving skilled nursing, or (3) the veteran is receiving Social Security disability benefits; and the veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.2, 3.3(a)(3) (2017).  

A veteran who meets these requirements will be paid the maximum rate of pension, reduced by the amount of countable income.  38 U.S.C. § 1521; 38 C.F.R. § 3.23 (2017).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C. § 1503 (2012); 38 C.F.R. § 3.271 (2017).  Exclusions from income include medical expenses in excess of five percent of the maximum income rate allowable for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272 (g)(1)(iii) (2017).  The exclusions from income do not include SSA benefits.  38 C.F.R. § 3.272.  Hence, that income is included as countable income.

In this case, the Veteran has been awarded nonservice-connected pension benefits with SMP based on the regular need for the aid and attendance of another person, but he contends that he is entitled to a higher rate of pension.  After reviewing the claims file, the Board finds that a remand is necessary to obtain more detailed information as to the Veteran's annual income and to seek clarification from the Veteran as to his income and medical expenses during each 12 month annualization period since August 1, 2010.  In this regard, there is currently no information in his claims file as to any medical expenses during this period.  Moreover, the claims file only contains electronic records of the Veteran's SSA income dated through November 30, 2011.  Hence, a remand is necessary to attempt to obtain all relevant income and expense information.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter which notifies him that his petition to reopen the claim of service connection for PTSD was previously denied in an October 2011 rating decision, notifies him that new and material evidence is necessary to reopen his claim, provides the appropriate definitions of new and material evidence, and describes the type of evidence that is necessary to substantiate the underlying service connection claim.  The Board is aware that VA's general counsel has found that Kent notice is not required, but finds it is appropriate in this case.  A copy of this letter must be included in the file.

2.  Ask the Veteran to report his income and medical expenses with as much detail as possible for each period from August 1, 2010 through December 31, 2010; January 1, 2011 through December 31, 2011; January 1, 2012 through December 31, 2012; January 1, 2013 through December 31, 2013; January 1, 2014 through December 31, 2014; January 1, 2015 through December 31, 2015; January 1, 2016 through December 31, 2016; and January 1, 2017 through the present.  All efforts to obtain such information must be documented in the file.

3.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records pertaining to his treatment for a psychiatric disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  Verify the Veteran's SSA income for all periods since December 2009.  All efforts to obtain such information must be documented in the file.

5.  Obtain and associate with the file all updated records of the Veteran's treatment contained in the Richmond Vista electronic records system dated since September 2015; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

6.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or supplemental security income benefits, including any medical records relied upon to make the decision(s). 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

7.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

